NUMBER 13-15-00317-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


       IN RE THE STATE OF TEXAS EX REL. STEPHEN B. TYLER


                       On Petition for Writ of Mandamus.


                                       ORDER

    Before Chief Justice Valdez and Justices Benavides and Perkes
                           Per Curiam Order

       Relator, the State of Texas ex rel. Stephen B. Tyler, filed a petition for writ of

mandamus and motion for emergency stay in the above cause on July 14, 2015. Through

this original proceeding, relator seeks to compel the trial court to empanel a jury to

conduct the sentencing hearing in this matter and to prohibit the trial court from entering

a judgment in the case until such has occurred.

       The Court, having examined and fully considered the motion for emergency stay,

is of the opinion that said motion should be granted. The motion for emergency stay is

hereby GRANTED, and the trial court proceedings, including any sentencing hearing, are
ordered STAYED pending further order of this Court, or until the case is finally decided.

See TEX. R. APP. P. 52.10(b) (“Unless vacated or modified, an order granting temporary

relief is effective until the case is finally decided.”).

       The Court requests that the real party in interest, Brian Anthony Hernandez, or any

others whose interest would be directly affected by the relief sought, file a response to

the petition for writ of mandamus on or before the expiration of ten days from the date of

this order. See id. R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                            PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
14th day of July, 2015.




                                                     2